EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Global Smart Energy, Inc. (the "Company")on Form10-K for the period ending December 31, 2010 as filed with the Securities and ExchangeCommissiononthe date hereof(the "Report"),LyleJMortensen, ChiefExecutive Officer, and Gerry Shirren, Chief FinancialOfficer of the Company, respectively,docertify, pursuant to 18 U.S.C. Section1350,as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his and her knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 31, 2011 /s/ Lyle J Mortensen By: Lyle J Mortensen Its: Chief Executive Officer /s/ Gerry Shirren By: Gerry Shirren Its: Chief Financial Officer
